Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered May 13, 2009, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Dismissal of the complaint was appropriate in this action where plaintiff alleges that she was injured when, while disembarking from a rowboat she rented from defendant, she slipped on algae that was present on the dock. The algae did not constitute an unreasonably dangerous condition for which the defendant may be held liable, as it was inherent in the nature of a lake in the summer (see Stanton v Town of Oyster Bay, 2 AD3d 835 [2003], lv denied 3 NY3d 604 [2004]; Nardi v Crowley Mar. Assoc., 292 AD2d 577, 578 [2002]). Plaintiff should have reasonably anticipated that there would have been algae present, given the testimony that algae covered the dock along the waterline for approximately 150 feet. Furthermore, plaintiffs argument that her injury was caused by a concealed condition, and that defendant breached its duty to take reasonable measures to remedy said condition, is unavailing (see Rosen v New York Zoological Socy., 281 AD2d 238 [2001]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Mazzarelli, J.P., Sweeny, Nardelli, Acosta and Manzanet-Daniels, JJ.